Citation Nr: 1547689	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  13-22 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a higher initial rating for an anxiety disorder not otherwise specified with posttraumatic stress disorder (PTSD) features, also claimed as PTSD, anxiety, and depression, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2011; a statement of the case was issued in July 2013; and a substantive appeal was received in August 2013.   

The Veteran presented testimony at a Board hearing in August 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Board notes that the RO has granted temporary total (100%) ratings based on the Veteran's hospitalizations from December 9, 2010 through January 31, 2011; and from March 30, 2012 through May 31, 2012.  


FINDINGS OF FACT

The Veteran's anxiety disorder not otherwise specified with PTSD features is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  It is not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  

CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 50 percent, but no higher, for the Veteran's service-connected anxiety disorder not otherwise specified with PTSD features have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9413 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a January 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran reported treatment from private sources and the Board finds that information from each source has already been requested and a response has been received.  The Board notes that the Veteran treated at St. Luke's Mental Health Services.  The facility informed the VA that it required a special release form (in addition to the VA Form 21-4142 that the Veteran completed).  The RO informed the Veteran of this and of the Veteran's responsibility for obtaining the records or the release form.  The Veteran did not respond (VBMS, 8/16/11, 8/17/11).  The Veteran was given VA examinations in February 2011, June 2013, and September 2014, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and they addressed all the relevant rating criteria.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing, the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected anxiety disorder has been rated by the RO under the provisions of Diagnostic Code 9413.  Under this regulatory provision:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

Although service connection for anxiety is effective December 2010, the Board notes by way of background, that the Veteran was discharged from service in June 2006.  In July 2006 he was hospitalized due to alcohol abuse.  His Global Assessment of Functioning (GAF) score on admission was 35.  Upon discharge, it was 60 (VBMS, 1/11/11, p.64). 

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2014).

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores.  DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board in January 2015.  Consequently, DSM-V (and not DSM-IV) is applicable.  However, insofar as the VA examiners evaluated the Veteran under DSM-IV, the Board notes their findings.  

The Veteran was admitted to the hospital again in April 2008 due to alcohol intoxication (VBMS, 1/1/11, p. 62).  He stated that he used alcohol to self-medicate his anxiety.  His GAF score upon admission was 45 and the examiner noted that the highest it had been in the past 12 months was 50 (VBMS, 1/1/11, pgs. 59-60).  He was admitted again in December 2008 and discharged in February 2009.  His GAF score at discharge was 65 (VBMS, 1/1/11, p. 54).  He was sober for six months until July 2009, but then relapsed (VBMS, 1/1/11, p. 11).  

An August 2010 treatment report reflects that the Veteran was sober and doing well.  He reported no depressive symptoms and that he was looking ahead to the future.  He was in the process of finishing EMT training (VBMS, 1/1/11, p. 1).  

In September 2010, the Veteran sought admission to the St. Cloud VA PTSD program.  He reported that he served two tours in Afghanistan and that he blocked a lot of what happened there (VBMS, 1/1/11 (2), pgs. 11-16).  He was fully oriented with no apparent cognitive or memory problems.  Motor activity was typical.  He had a constricted affect and he was occasionally irritable.  He was not very talkative; but his speech was of normal rate, rhythm, and volume.  Thought content was rational and goal directed.  Judgment and insight were adequate/fair.  Mental health notes from later in September 2010 and January 2011 included GAF scores of 60 (VBMS, 1/1/11 (2), pgs. 5-7).  The January 2011 treatment report reflected that the Veteran was homeless.  

The Veteran underwent a VA examination in February 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he had never been married and had no children.  He had been in a 3 year relationship that ended in 2008.  He grew up with his mother and father and one older brother.  The relationship with his parents was fine but it was rocky with his brother.  He stated his brother had his own mental health issues.  He reported that he had two or three close friends and that he enjoyed anything outdoors such as dirt bikes, sports, reading, movies, and TV.  He stated that he tried to stay active.

Upon examination, the Veteran was alert and fully oriented.  He was dressed in clothes that appeared too big for him.  He explained that the housing that he moved
into had a bedbug problem and all his personal clothes were confiscated.  The clothes he had on were borrowed.  He had good eye contact and gait was unremarkable.  He did not appear to be in any pain or distress.  He was cooperative.  He often boasted about certain aspects of his life (prior successes in real estate and music, his former house, and former girlfriend).  There often did not appear to be a clear connection to the topic.  Level of insight was adequate.  Speech was normal for rate, volume, latency, and fluency.  Thoughts were somewhat tangential.  He reported that his mood had been up and down for the last few years.  Affect was bright and euthymic.  Energy level was fine.  He described himself as stubborn.  He stated that he was hard on himself but he was working at it.  He felt hopeful about his future.  He reported that he had problems with depression since the summer of 2007 when he lost his house, his girlfriend, and everything.   He reported that every morning it was tough for him to get going but once he got up, he was fine.  He denied symptoms related to mania.  He reported anxiety symptoms (mind racing and nervous tics).  He reported an irrational fear of choking and dying.  He reported that he had no panic attacks in the last 3 months.  He reported that his concentration was pretty good but his memory was not as good as it once was.  One week prior to the examination, he had some suicidal ideation but denied any plan or intent.  He denied hallucinations, delusions, or paranoia.
  
The Veteran denied intrusive memories of his in-service stressors; but stated that he has unpleasant dreams about one of the stressors approximately once or twice per week.  The dreams would wake him up and it would take him 5 minutes to a half an hour to fall back asleep.  He denied flashbacks; but stated that once or twice per week he made attempts to avoid thinking about the stressor.  It would take him 15-20 minutes to get rid of the thought.  On a daily basis, he denied avoiding activities,
places, or people that reminded him of the events.  He denied poor memory of
the event.   He reported that he lost interest in most all activities.  Most of the time, the Veteran felt detached from others.  He reported that people knew that he was indifferent to people.  He had intentionally not seen some of his friends in several months or several years.  He reported a restricted range of affect in which he felt very little.  He denied current feelings that his future would be cut short. 

The Veteran reported that he got 5-6 hours of sleep per night.  In the fall of 2010, he assaulted his Dad but had no memory of it.  He denied other problems with irritability and anger.  He reported some difficulty with concentration but was generally intrusive.   He felt hypervigilant most of the time since 2004 and felt that he had to scan the environment for danger.  He denied exaggerated startle response.
.
The Veteran reported that his symptoms were generally manageable.  The examiner found that they appeared to be causing a moderate level of impact on his social functioning.  They did not appear to be affecting his occupational functioning.

The MMPI-2 profile generated by the Veteran was similar to those with moderate to severe levels of emotional distress characterized by dysphoric mood, brooding, and
agitation.  Similar individuals may have demonstrated cyclical behavior of having episodes of insensitivity to and disregard of social consequences for their behavior,
and excessive concern and analysis of their own behavior.  A review of critical items suggested that the Veteran was not experiencing blatant psychotic symptoms.  

The examiner opined that the Veteran's social functioning was moderately impaired; and his occupational functioning appeared to be impaired secondary to his alcohol use.  He appeared capable of managing his own funds in his own best
interest.  The examiner assigned a GAF score of 60.  

Records from Miller Dwan Mental Health Unit (VBMS 8/19/11) reflect that in March 2011, the Veteran drank a liter of vodka, and overdosed on 5 lorazepam.  He was brought to the ER and considered appropriate for detox, but then he endorsed suicidality and was accepted for psychiatric stabilization.  He reported that he worked as a musician, lost his employment, and had been staying at shelters,
hotels, and occasionally with family.  He was polite, cooperative, slightly disheveled, and showed compromise of personal hygiene.  He was mildly tremulous, but denied psychosis and suicidality.  He was dysthymic to anxious.  There was no psychosis, thought insertion, extraction, ideas of reference, or thought broadcasting.  Memory, insight, and judgment appeared fair.  The Veteran's GAF was 30.  Two days later (upon discharge) it was 50.  He denied
suicidality during hospitalization.  On the day of discharge, he was sleeping well and eating well, and he agreed to work on sobriety one day at a time and attend Alcoholics Anonymous. 

Records from Vinland National Center (VBMS, 9/22/11) reflect that the Veteran was admitted in May 2011 with a GAF of 45.  He last drank two weeks prior to admission.  He showed no signs of intoxication or imminent withdrawal on admission (VBMS, 9/22/11, p. 12).  The examiner noted that the Veteran had become quite hopeless about his ability to get out of the cycle of drinking to manage his and symptoms, sobering up, only to be overwhelmed again by those symptoms.  The examiner noted that the Veteran's state of discouragement, aggravated by his multiple unsuccessful attempts at recovery, put him at high risk for relapse.  However, this was expected to improve dramatically as he learned to manage his anxiety and depressive symptoms and was able to remain sober as he pursued his worthwhile goals.  He had a severe lack of impulse control and coping skills.  He had frequent thoughts of suicide or harm to others including a plan and means to carry out the plan.  In addition, the Veteran was severely impaired in significant life areas and had severe symptoms of emotional, behavioral, or cognitive problems that interfered with his ability to participate in treatment activities (VBMS, 9/22/11, p. 16).  Upon discharge, the Veteran's GAF was 55 (VBMS, 9/22/11, p. 6).

The Veteran underwent a VA examination in June 2013.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that his family relationships (parents and brother) are not as good as they were prior to service.  He remained not married, without children, and not in a relationship.  He stated that he used to have an "awesome team" of support professionals (social workers) when he lived in Duluth.  He stated that he currently got along well with an older Navy guy, who checked on him.  He stated that he lived alone and did not have any friends since he moved to a new area a year earlier.  He reported that he was not working; but had been in school during the past year (studying Band Instrument Repair at Southeast Technical College (a year long vocational school)).    

The Veteran reported four DUIs since his discharge from service.  He denied any other legal history, the examiner noted a March 2011 treatment report that states that "he has been arrested a few times lately and is hanging on to his housing situation by a thread.  He was reluctant to tell me what he had been arrested for.  It was while he was intoxicated as he has relapsed back to abusing alcohol."  (VBMS, 8/16/11, p. 2).  A later note indicated that the Veteran did in fact lose his housing with MAC-V due to drinking (VBMS, 8/16/11, p. 3).  The Veteran was consistently guarded and vague in attempts to gain information pertaining to prior substance abuse history, as well as current alcohol consumption.  He provided inconsistent and contradictory information on several occasions, and was confronted with the evidence of contradictory information.  He then would provide some additional information but remained mostly vague and acknowledged in regards to last consumption of alcohol "I lied."  The examiner noted that the Veteran was an unreliable reporter of his substance abuse/alcohol use.  The examiner noted that the high volume of records that
were reviewed clearly indicated that alcohol dependency was the most principal diagnosis, what has been the focus of a majority of treatment, and what has caused the numerous negative consequences in his life.

The Veteran stated that his symptoms included a depressed mood (described as being numb); chronic sleep impairment; mild memory loss (such as forgetting names, directions, or recent events); impairment of short and long term memory; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; and feelings of guilt or worthlessness.   The examiner noted that these symptoms were per the Veteran's self-report, and that the Veteran was deemed not credible.  

Upon examination, the Veteran appeared alert and oriented, although his cognitive functioning was not formally assessed.  He was dressed casually and displayed adequate hygiene.  Eye contact was appropriate.  Speech was normal for rate and volume.  His responses were coherent.  However, his responses routinely were tangential and often consisted of justification.  His insight was poor.  He took very little personal responsibility for past actions, gave justification for prior substance abuse, and consistently provided contradictory information when it pertained to his alcohol use history and current consumption, as well as prior mental health treatment.  He was very vague and guarded when the examiner attempted to gain additional information pertaining to his alcohol use.  He was considered an unreliable historian.  His observed affect was mildly flat and he was quick to show irritability when confronted with his providing contradictory information.  When asked about his general mood, he responded "Everything is just flat, it has kind of been like that for years, I went through the whole gamut of crazy emotions, laughing at crazy things, I inappropriately laughed, cried all the time, had a fear of
everything, huge adrenaline spikes, but that was then.  Now it's nothing, I don't
have empathy for anything, the main thing is guilt, I don't like hanging around
with my parents and my brother because I think they see how little I am involved
in their lives, why I stay isolated, I don't want to have to deal with additional
stuff."  

The Veteran reported that his feeling of numbness had been consistent for the last couple of years.  He reported difficulty falling asleep and concentrating.  He reported forgetfulness; but stated that he was still able to get things done.  He denied crying spells.  He stated that he did not like himself or feel worthwhile because he really wanted a family, but has no prospects at the age of 36.  He denied feelings of hopelessness.  He denied suicidal and homicidal ideation.  He denied manic/hypomanic episodes.  When asked about history of panic episodes, he reported "I had that all the time, that is why I was on 4 mg Xanax every day." However, he denied current panic stating "that is all gone, now it is just numb." He denied general anxiety, phobic avoidances, audio and visual hallucinations, and delusional and paranoid ideation.  

The examiner opined that the Veteran's primary diagnosis was alcohol dependency, and that opining on any other diagnosis would be counterintuitive given alcohol dependency was the primary diagnosis, and has caused significant consequences and impairment, resulting in distress.  The examiner opined that given chronic consumption to high degree, symptoms of distress could also be in part substance induced.  Lastly, the examiner stated that the unreliability of the Veteran's self-report made opining on any other diagnosis difficult and it could not be done without resorting to mere speculation.

In the Veteran's August 2013 substantive appeal (VA Form 9), he stated that the effects of his psychiatric disability had gotten worse and that they "more closely reflect the symptoms of a 50% or higher rating."

The Veteran underwent a VA examination in September 2014.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran continued to have positive relationships with his mother, father, and brother; but stated that he did not have any friends, and was very socially isolated.  He remained single with no children.  He reported that he was in the process of actively trying to make friends since moving to the Salt Lake Cit area; however, he was very socially isolated prior to his move as well.  He was making a concerted effort to connect with others at work, as well as connect with individuals in the jazz music community in the area.  He stated that he also enjoyed hiking and being in the outdoors (albeit typically alone).  He stated that he also enjoyed snowmobiling, skiing, and snowboarding.  He stated that in June 2014, he moved from Minneapolis to Salt Lake City for a job as a repair tech in a musical instrument shop where he repairs instruments.  He stated that he had been working full-time and denied all current difficulties on the job.  He noted that his active medications included gabapentin, venlafaxine, trazodone, and clonazepam.  He felt his medications were helpful in aiding his sleep and anxiety.  He stated that when he did not take his medications, he felt as though he was "crawling out of his skin."  He had not been psychiatrically hospitalized since last examination.

The Veteran stated that he had been abstinent from alcohol since November 2012. He denied experiencing cravings or desires to consume alcohol.  He denied the use of illicit drugs and abuse of prescription medication.

Upon examination, the Veteran was calm, cooperative, and attentive.  He appeared to answer all questions in an open and honest manner and was considered a reliable historian.  The Veteran was punctual and casually dressed for the interview.  His hygiene and grooming were good.  He was alert and fully oriented.  His thought processes were logical and goal-directed and he reported no history of hallucinations.  His speech was fluent and his affect was mildly euthymic with full range.  His reported mood was "bland."  He did not evidence any paranoid ideation or thought content consistent with delusions.  He reported no history of obsessive or ritualistic behaviors.  He reported accruing 4 to 6 hours of sleep per night, and difficulty maintaining sleep.  He stated that he typically awakened once per night, but had no difficulty returning to sleep and felt well-rested in the mornings.  He reported experiencing normal energy levels throughout the day.  He denied experiencing irritability, muscle tension, excessive worry, phobias, or panic attacks. Veteran did not exhibit any difficulty with immediate recall of three items.  His short-term memory and concentration were intact.  His fund of knowledge was adequate.  He denied suicidal and homicidal ideation.  He denied symptoms consistent with social phobia or social anxiety disorder.  He did not endorse a history of or currently endorse symptoms consistent with an eating disorder, or psychotic disorder.  He did not endorse symptoms consistent with a mood disorder or PTSD.  Based on the Veteran's reported symptoms, the examiner diagnosed the Veteran with an other specified anxiety disorder.

The examiner noted that per the Veteran's report, his functioning had largely improved since his last evaluation in June 2013.  He noted that he completed his instrument repair training program successfully, secured employment, and denied experiencing any job related difficulties.  Further, he noted that he has abstained from alcohol and other drugs since last exam, and had not experienced any legal or
behavioral difficulties.  He had not been psychiatrically hospitalized since
last exam.  He also reported that many of his previous mental health symptoms had improved, completely remitted, or were managed with medications.  While the Veteran reported continued social functioning impairments in that he was largely socially isolated, he also reported that he was making a concerted effort to connect with others.

The examiner opined that the Veteran's psychiatric disability was manifested by occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication

At his August 2015 Board hearing, the Veteran testified that he experienced panic attacks twice per week, hypervigilance, memory issues, and difficulty in understanding complex commands.  He also stated that he needed to take 4-5 breaks per day at work.  

Analysis

The Board finds that the Veteran's psychiatric symptoms more closely approximate to the criteria for a 50 percent rating.  The Board recognizes that the three VA examinations and the outpatient treatment records reflect a wide array of severity when it comes to the Veteran's symptoms.  This is not surprising inasmuch as the Veteran's symptoms appear to be productive of mild to moderate impairments to social and occupational functioning when controlled by medication; but are accompanied by periods of relapse into excessive alcohol consumption.  The Board notes that the one thing that has been constant has been the Veteran's difficulty in establishing and maintaining effective social relationship (outside of his parents and brother).  Although his most recent VA examination noted that he was making attempts at establishing such relationships, the evidence reflects that he still has no friends, he lives alone, and is largely socially isolated.  On occasion, the Veteran has reported that his psychiatric symptoms have not had a negative impact on his occupation.  However, the Veteran testified that he and his counselor decided that he should obtain a job in which he can work and be left alone (Transcript, pgs. 6-7).  The Board notes that the Veteran also testified credibly with regards to experiencing panic attacks and hypervigilance.  Finally, the Board recognizes that although the September 2014 VA examination report noted improvements in many of the Veteran's symptoms, these symptoms (accompanied by the high threat of alcohol relapse) constitute occupational and social impairments sufficient to warrant a 50 percent rating.     

The Board finds that a rating in excess of 50 percent is not warranted.  The Board notes that in order to warrant a rating in excess of 50 percent, the Veteran's symptoms must be manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

As the Board noted above, the Veteran's symptoms clearly are manifested by social impairment.  However, with regards to most areas, the Board notes that the Veteran's family relations have been good; he was able to complete a year of study at a year long vocational school at Southeast Technical College; and he is currently employed.  The Veteran's mood has been affected, but there have been no findings of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; or spatial disorientation.  The Board noted that the Veteran was noted on a couple of occasions to have a slightly disheveled appearance and suicidal ideation.  However, these instances were noted during relapses into excessive alcohol consumption.  The evidence fails to reflect that these symptoms are representative of the Veteran's overall disability level.  


ORDER

Entitlement to a rating of 50 percent, but no higher, for the Veteran's anxiety disorder not otherwise specified with PTSD features is granted.  




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


